 


114 HR 946 IH: Commuter Rail Passenger Safety Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 946 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. Sean Patrick Maloney of New York (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To make loans and loan guarantees under section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 available for implementing positive train control systems, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commuter Rail Passenger Safety Act. 2.Positive train control systemsSection 502(b)(1) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)(1)), is amended—
(1)in subparagraph (B), by striking or; (2)in subparagraph (C), by striking facilities. and inserting facilities; or; and
(3)by adding at the end the following:  (D)implement a positive train control system, as required by section 20157 of title 49, United States Code..
3.Extension of railroad safety technology grantsSection 20158(c) of title 49, United States Code, is amended— (1)by striking $50,000,000 and inserting $100,000,000; and
(2)by striking 2009 through 2013 and inserting 2016 through 2020.  